                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

DIANNA R.,                                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )      No. 2:18-cv-00344-DLP-JRS
                                                     )
ANDREW M. SAUL, Commissioner of the                  )
Social Security Administration,                      )
                                                     )
                              Defendant.             )

                      ORDER ON COMPLAINT FOR JUDICIAL REVIEW

         Plaintiff Dianna R. 1 seeks judicial review of the denial by the Commissioner

of the Social Security Administration (“Commissioner”) of her application for Social

Security Disability Insurance Benefits (“DIB”) under Title II of the Social Security

Act (“the Act”). See 42 U.S.C. §§ 423(d), 405(g). For the reasons set forth below, this

Court hereby REVERSES the ALJ’s decision denying the Plaintiff benefits and

REMANDS this matter for further consideration.

    I.      PROCEDURAL HISTORY

         On August 7, 2014, Dianna filed a Title II application for a period of

disability and disability insurance benefits, alleging that her disability began on

June 3, 2010. Dianna asserts that her disability is caused by comorbid impairments

including coronary artery disease with congestive heart failure, lumbar




1The Southern District of Indiana has adopted the recommendations put forth by the Court
Administration and Case Management Committee regarding the practice of using only the first
name and last initial of any non-government parties in Social Security opinions. The Undersigned
has elected to implement that practice in this Order.

                                                1
degenerative disk disease 2 with significant back, hip, and radicular leg pain, and

depression. Dianna’s claim was denied initially and upon reconsideration. Dianna

then filed a written request for a hearing, which was granted.

          Administrative Law Judge (“ALJ”) Roy E. LaRoche, Jr. conducted a video

hearing on July 24, 2017, where Dianna and a vocational expert testified. After the

hearing, Dianna amended her alleged onset date of disability from June 3, 2010 to

November 9, 2013. On August 15, 2017, ALJ LaRoche issued an unfavorable

decision finding that Dianna was not disabled as defined in the Act. On June 1,

2018, the Appeals Council denied Dianna’s request for review of this decision,

making the ALJ’s decision final. Dianna now requests judicial review of the

Commissioner’s decision. See 42 U.S.C. § 1383(c)(3).

    II.      STANDARD OF REVIEW

          To prove disability, a claimant must show he is unable to “engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. § 423(d)(1)(A). To meet this definition, a claimant’s impairments must be of

such severity that he is not able to perform the work he previously engaged in and,

based on his age, education, and work experience, he cannot engage in any other




2 Lumbar degenerative disk disease is a chronic degenerative condition of the lumbar spine that
affects the vertebral bodies and intervertebral discs of the low back. The discs lose water content and
shrink, and spurs often form as osteoarthritis develops. https://www.uofmhealth.org/conditions-
treatments/cmc/back-neck-and-spine-conditions/lumbar-degenerative-disease (last visited August 14,
2019)

                                                  2
kind of substantial gainful work that exists in significant numbers in the national

economy. 42 U.S.C. § 423(d)(2)(A). The Social Security Administration (“SSA”) has

implemented these statutory standards by, in part, prescribing a five-step

sequential evaluation process for determining disability. 20 C.F.R. § 404.1520. The

ALJ must consider whether:

      (1) the claimant is presently [un]employed; (2) the claimant has a
      severe impairment or combination of impairments; (3) the claimant's
      impairment meets or equals any impairment listed in the regulations
      as being so severe as to preclude substantial gainful activity; (4) the
      claimant's residual functional capacity leaves [him] unable to perform
      [his] past relevant work; and (5) the claimant is unable to perform any
      other work existing in significant numbers in the national economy.

Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351-52 (7th Cir. 2005) (citation

omitted). An affirmative answer to each step leads either to the next step or, at

steps three and five, to a finding that the claimant is disabled. 20 C.F.R. § 404.1520;

Briscoe, 425 F.3d at 352. A negative answer at any point, other than step three,

terminates the inquiry and leads to a determination that the claimant is not

disabled. 20 C.F.R. § 404.1520. The claimant bears the burden of proof through step

four. Briscoe, 425 F.3d at 352. If the first four steps are met, the burden shifts to the

Commissioner at step five. Id. The Commissioner must then establish that the

claimant—in light of his age, education, job experience and residual functional

capacity to work—is capable of performing other work and that such work exists in

the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. § 404.1520(f).

      The Court reviews the Commissioner’s denial of benefits to determine

whether it was supported by substantial evidence or is the result of an error of law.



                                           3
Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Evidence is substantial

when it is sufficient for a reasonable person to conclude that the evidence supports

the decision. Rice v. Barnhart, 384 F.3d 363, 369 (7th Cir. 2004). The standard

demands more than a scintilla of evidentiary support but does not demand a

preponderance of the evidence. Wood v. Thompson, 246 F.3d 1026, 1029 (7th Cir.

2001). Thus, the issue before the Court is not whether Dianna is disabled, but,

rather, whether the ALJ’s findings were supported by substantial evidence. Diaz v.

Chater, 55 F.3d 300, 306 (7th Cir. 1995).

         In this substantial-evidence determination, the Court must consider the

entire administrative record but not “reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute our own judgment for that of the

Commissioner.” Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Nevertheless,

the Court must conduct a critical review of the evidence before affirming the

Commissioner's decision, and the decision cannot stand if it lacks evidentiary

support or an adequate discussion of the issues, Lopez ex rel. Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003); see also Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir.

2002).

         When an ALJ denies benefits, he must build an “accurate and logical bridge

from the evidence to his conclusion,” Clifford, 227 F.3d at 872, articulating a

minimal, but legitimate, justification for his decision to accept or reject specific

evidence of a disability. Scheck v. Barnhart, 357 F.3d 697, 700 (7th Cir. 2004).




                                            4
The ALJ need not address every piece of evidence in his decision, but he cannot

ignore a line of evidence that undermines the conclusions he made, and he must

trace the path of his reasoning and connect the evidence to his findings and

conclusions. Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012); Clifford v. Apfel,

227 F.3d at 872.

    III.    BACKGROUND

            A. Factual Background

        Dianna was 54 years old at the time of her date of last insured in December

2015. [Dkt. 11-2 at 19 (R. 18).] She has a high school education, [Dkt. 11-2 at 38 (R.

37),] and last engaged in substantial gainful activity in 2010 when she worked as a

cafeteria worker for Compass Group. [Dkt. 11-2 at 39 (R. 38).]

            B. Medical History

        In October 2008, Dianna was hospitalized for ST-elevation with myocardial

infarction 3. She ultimately underwent bypass surgery and valve replacement on

October 14, 2008. [Dkt. 11-11 at 67-68 (R. 478-79).] After her surgery, Dianna was

prescribed Coumadin 4, a blood-thinner, that she continues to take today, and she

started being seen in an anticoagulation clinic at Premier Healthcare. [Dkt. 11-9 at

7-48 (R. 334-75).]



3 ST-elevation with myocardial infarction is a very serious type of heart attack during which one of
the heart’s major arteries (one of the arteries that supplies oxygen and nutrient-rich blood to the
heart muscle) is blocked. ECG Medical Training, https://www.ecgmedicaltraining.com/what-is-a-
stemi/ (last visited August 22, 2019).
4 Coumadin is a prescription medicine used to treat blood clots and to lower the chance of blood clots

forming in your body. Blood clots can cause a stroke, heart attack, or other serious conditions if they
form in the legs or lungs. http://www.coumadin.bmscustomerconnect.com/ (last visited August 27,
2019).

                                                   5
        On November 20, 2014, State Agency physician Dr. Jason Fish conducted a

consultative physical examination of Dianna for the purpose of establishing

disability. [Dkt. 11-9 at 3-6 (R. 330-33).] Dr. Fish observed that Dianna appeared

underweight; had tenderness to palpation/squeeze in the lower back; had a stooped

posture; an antalgic gait; moderate pain in the lower back when walking on her

heels and toes; and her squat was limited by back pain. After the physical

examination, Dr. Fish concluded Dianna was able to stand and walk at least two

out of eight hours of the day and carry at least 20 pounds. [Dkt. 11-9 at 3-5 (R. 330-

32).]

        On November 24, 2014, State Agency physician Dr. Joshua Eskonen reviewed

Dianna’s medical history. Dr. Eskonen concluded that Dianna was not disabled and

denied Dianna’s application at the initial level. [Dkt. 11-3 at 2-12 (R. 57-67).]

Subsequently, on March 16, 2015, State Agency physician Dr. M. Brill reviewed

Dianna’s medical history and determined she was not disabled at the

reconsideration level. [Dkt. 11-3 at 14-26 (R. 69-81).]

        On June 16, 2015, Dianna began seeing Internal Medicine Specialist Dr. Eric

Bannec in order to establish primary care. After the first visit, Dr. Bannec promptly

ordered a lumbar spine MRI, which was done on June 30, 2015. The MRI exam

revealed degenerative disc disease 5; mild disc space narrowing, an annular fissure




5Degenerative disc disease: the condition of painful disc degeneration. It is marked by a significant
decrease in hydration, making the disc inflexible, smaller, and more prone to tearing in the exterior.
Dr. Hashim Khan, Lumbar Degenerative Disc Disease, Spine Health, https://www.spine-
health.com/conditions/degenerative-disc-disease/lumbar-degenerative-disc-disease-ddd (last visited
August 22, 2019).

                                                  6
at L4-5 6; disc bulge at L2-3; moderate right and mild left facet arthropathy, and

mild central canal stenosis at L3-4; moderate right neuroforaminal narrowing with

possible impingement at right L3 nerve root. [Dkt. 11-15 at 38-39 (R. 634-35).]

       After reviewing her MRI, on July 29, 2015, Dr. Bannec referred Dianna to Dr.

Marshall Poor for a neurosurgical consultation and prescribed physical therapy and

Meloxicam to manage the pain. [Dkt. 11-16 at 19-22 (R. 657-60).] On August 26,

2015, Dianna returned to Dr. Bannec for a regular check-up. He noted that she

continued to have significant lower back pain and prescribed Gabapentin for the

pain. [Dkt. 11-16 at 16-18 (R. 654-56).]

       On September 24, 2015, Dianna attended her first appointment with Dr.

Poor. [Dkt. 11-15 at 2 (R. 598).] Dr. Poor evaluated her back, right groin, and

bilateral L5 radicular pain. Dr. Poor reviewed the June 30, 2015 lumbar spine MRI.

[Id.] During the physical examination, Dr. Poor noted that Dianna had very limited

flexion and extension in her back, a normal gait, and normal reflexes in the lower

extremities. [Dkt. 11-15 at 2-4 (R. 598-600).] Dr. Poor diagnosed Dianna with

displacement and degeneration of lumbar intervertebral disc without myelopathy 7,


6 Annular Fissure: a tear inside the annulus fibrosus that causes fluid to leak from the disc. As the
disc deteriorates, the disc could impinge on the person’s spinal nerve. Dr. Neil Badlani, What is
Annular Tear?, North American Spine, https://northamericanspine.com/conditions/annular-tear/
(last visited August 22, 2019).
7 Displacement of a lumbar disc refers to protrusion or herniation of the nucleus pulposus, of the

cushion-like disc resting between any two of the five lumbar vertebrae (vertebrae L1 through L5) in
the lower spine. The intervertebral disc is comprised of an outer ring (annulus fibrosus) made of
layers of collagen that surrounds and contains an inner gel-like material (nucleus pulposus). The
intervertebral disc, along with the facet joints at the back of a motion segment created by two
vertebral bodies, allows for movement of the segment. Displacement describes the nucleus pulposus
pushing through the annulus and deforming the disc. A well-localized deformation of the disc is also
referred to as a protrusion or herniation. Dr. Timothy Shane Shaw,
https://ehr.wrshealth.com/live/patient_v2/instructions.php?id=2427086&iid=5117 (last visited
August 27, 2019).

                                                  7
lumbosacral intervertebral disc, and spinal stenosis 8 in the lumbar region. [Id.] For

treatment, Dr. Poor did not think Dianna would handle injections well due to her

mechanical heart valve and because she regularly took Coumadin, and instead

recommended that she try a trial of Transcutaneous Electrical Nerve Stimulation

(“TENS”) unit 9 for a month. Dr. Poor also prescribed Talacen for Dianna’s pain.

[Dkt. 11-15 at 2-4 (R. 598-600).]

       On October 13, 2015, Dianna returned to Dr. Bannec for a routine check-up.

Dianna was taking Meloxicam, Neurontin, Pentazosine, and undergoing physical

therapy to manage her pain. [Dkt. 11-16 at 13-15 (R. 651-53).]

       In his November 12, 2015 examination, Dr. Poor noted that Dianna’s L4-5

disk herniation may possibly be causing her L5 radicular pain. He recommended

surgery, but noted that Dianna was still not interested given her cardiac problems.

During this visit, Dianna’s gait was antalgic. This was a significant change from the

September 2015 visit and suggestive of Dianna’s attempt to avoid pain while

walking. All other findings during the physical examination were similar to her




8Spinal Stenosis: a condition that occurs when the small spinal canal, which contains the nerve roots
and spinal cord, become compressed. This causes a “pinching” of the spinal cord, and/or nerve roots,
which leads to pain, cramping, weakness or numbness. Dr. Ali Duarte, Spinal Stenosis, American
College of Rheumatology, Last Updated March 2019: https://www.rheumatology.org/I-Am-A/Patient-
Caregiver/Diseases-Conditions/Spinal-Stenosis (last visited August 22, 2019).
9A TENS unit is a device that sends small electrical currents to targeted body parts. These currents

are used to relieve pain. Transcutaneous Electrical Nerve Stimulation Unit,
https://www.healthline.com/health/transcutaneous-electrical-nerve-stimulation-unit (last visited
August 22, 2019).

                                                 8
prior visits. Dr. Poor prescribed Talwin NX10 for her pain. [Dkt. 11-15 at 5-7 (R. 601-

03).]

        On April 4, 2016, Dianna saw Dr. Bannec for a routine follow-up. Her

medications and treatment plan remained the same. [Dkt. 11-16 at 9-12 (R. 647-

50).] On April 28, 2016, Dianna returned to Dr. Poor, who noted that Dianna’s

physical examination reported normal findings. Dr. Poor maintained Dianna’s

prescription of Talwin NX, as it had provided Dianna with some temporary relief

from her pain. [Dkt. 11-15 at 8-10 (R. 604-06).]

        On August 2, 2016, Dr. Poor met with Dianna again and noted the same

findings as in previous examinations. He did note that she had some right hip

bursitis and cautioned against a long-term use of narcotic medication, but renewed

her prescription for Talwin NX because it had provided pain relief. [Dkt. 11-15 at

11-13 (R. 607-09).]

        On October 11, 2016, Dianna attended her six-month follow up with her

primary care doctor, Dr. Bannec. Dr. Bannec ordered her a new prescription of pain

medication and noted that Dianna had been seen by Dr. Ferguson for an ankle-

brachial index/stress ABI 11 test which showed minimal disease. Her atypical lower




10 Talwin NX is a combination of a narcotic pain reliever (opiate-type) and an opioid antagonist used
to treat moderate to severe pain. https://www.rxlist.com/talwin-nx-side-effects-drug-center.htm (last
visited August 27, 2019).
11 An ankle-brachial index test is a quick, noninvasive way to check for peripheral artery disease

(“PAD”). PAD occurs when narrowed arteries reduce the blood flow to your limbs, can cause leg pain
when walking, and increases the risk of heart attack and stroke. Ankle-brachial index, Mayo Clinic,
https://www.mayoclinic.org/tests-procedures/ankle-brachial-index/about/pac-20392934 (last visited
August 22, 2019).

                                                  9
extremity claudication had improved, and the remainder of the examination was

normal. [Dkt. 11-16 at 5-8 (R. 643-46).]

        During her February 14, 2017 visit with Dr. Poor, he noted that Dianna had

developed some problems with weakness, pain, and heaviness in her legs when

walking. He believed this to be vascular claudication 12. [Dkt. 11-15 at 14-15 (R. 610-

11).]

        On April 26, 2017, Dr. Bannec evaluated Dianna for her six-month follow-up

and completed a disability medical source statement at that time. [Dkt. 11-16 at 2-4

(R. 640-42).] All of his findings were normal and in line with the previous visits.

[Id.] In his medical source statement, under diagnosis, Dr. Bannec listed

lumbosacral disc disease and a mechanical heart valve in the context of coronary

artery disease. [Dkt. 11-15 at 30-34 (R. 626-30).] When explaining Dianna’s

symptoms, Dr. Bannec identified chronic back pain that was worse with sitting or

standing for too long. [Id. at 30 (R. 626).] He indicated that Dianna’s impairments

had lasted or could be expected to last at least twelve months. Id. He also noted that

depression, anxiety, and psychological factors contributed to the severity of

Dianna’s symptoms and functional limitations. [Id. at 30-31 (R. 626-27).]

        Additionally, in the medical source statement, Dr. Bannec explained that in a

competitive work situation, Dianna could walk two blocks without rest or severe




12Vascular Claudication is pain caused by too little blood flow. Sometimes called intermittent
claudication, this condition generally affects the blood vessels in the legs. As claudication worsens,
the pain may affect you even when you're at rest. Most often, claudication is a symptom of peripheral
artery diseas. Claudication, Mayo Clinic, https://www.mayoclinic.org/diseases-
conditions/claudication/symptoms-causes/syc-20370952 (last visited August 26, 2019)

                                                 10
pain. [Dkt. 11-15 at 31 (R. 627).] He also noted that Dianna can only sit for 30

minutes and stand for approximately 20-30 minutes at a time. In an eight-hour

work day, Dr. Bannec opined that Dianna could sit for two hours and stand and

walk for about two hours. Dianna would need a job that permitted shifting positions

at will, and would need unscheduled breaks for five to ten minutes every hour due

to pain and fatigue. He opined that Dianna was only capable of low stress work and

would be off task for about 75% of the work day. Dr. Bannec concluded that Dianna

would miss more than four days per month of work due to her chronic back pain and

depression. [Dkt. 11-15 at 30-34 (R. 626-30).]


          C. ALJ Decision

       In determining whether Dianna qualified for benefits under the Act, the ALJ

went through the five-step analysis required by 20 C.F.R. § 404.1520(a). At step

one, the ALJ found that Dianna was insured through December 31, 2015 and had

not been engaged in substantial gainful activity between her alleged onset date of

November 9, 2013 and her date last insured. [Dkt. 11-2 at 13 (R. 12).] At step two,

the ALJ found that Dianna’s severe impairments to include: “degenerative disk

disease of the lumbar spine, with stenosis; and history of congestive heart failure,

status post coronary artery bypass with grafting and valve replacement.” [Dkt. 11-2

at 14 (R. 12).]

       At step three, the ALJ considered the listings for spinal abnormalities (1.04,

1.04A, and 1.04C) and major dysfunctions of a joint (1.02) and determined that

Dianna did not meet or equal any of the listings. [Dkt. 11-2 at 15 (R. 14).] Next, the

                                          11
ALJ determined Dianna had a residual functional capacity (“RFC”) to perform light

work with the following exceptions in an eight-hour work day:

            •   stand and/or walk for a total of 2 hours and sit for a total of 6 hours;

            •   cannot climb ladders, ropes or scaffolds;

            •   occasionally climb ramps/stairs, balance, stoop, kneel, crouch or crawl;

            •   can tolerate no more than occasional exposure to workplace hazards.

         [R. 14.] The ALJ then determined, at step four, that Dianna could not

perform her past work as a cafeteria worker. At step five, based on the vocational

expert’s testimony, the ALJ found that Dianna could perform the work of an

information clerk, sorter, or packer. Accordingly, the ALJ determined that Dianna

was not disabled under the Act.

   IV.      Analysis

         Dianna asserts that the ALJ erred by giving greater weight to the two State

Agency non-examining physician than to the two examining physicians.

Specifically, Dianna argues that the ALJ erred in his evaluation of what weight to

assign each medical opinion.

            A. Assigning Weight to Medical Opinions

                   i. Dr. Brill and Dr. Eskonen – State Agency Physicians

         The Plaintiff first argues that the ALJ erred by assigning great weight to the

medical opinions of the State Agency physicians, Dr. Brill and Dr. Eskonen, who

only reviewed Dianna’s medical records as of 2014 and did not have the benefit of

reviewing Dianna’s later treatment records and MRI results. Plaintiff directs the



                                             12
Court to the medical records submitted after the non-examining physicians’ review

of the medical records. Specifically, Plaintiff alleges that the following medical

information, individually or collectively, could support a medical opinion finding

significantly greater RFC limitations than those found by the ALJ:

          •   The lumbar MRI, dated June 30, 2015, which evidences annular
              fissure at L4-5, moderate neuroforaminal narrowing at L3-4 and L4-5,
              and possible nerve root impingement at the L3 and L4 nerve roots.
              Dkt. 11-15 at pp. 20-21, R. 616-17.
          •   The entirety of Internal Medicine Specialist Dr. Bannec’s treatment of
              Dianna, consisting of records from June 6, 2015 through April 26,
              2017. Dkt. 11-16 at pp. 2-56, R. 640-94.
          •   The entirety of Neurosurgeon Dr. Marshall Poor’s treatment of
              Dianna, consisting of records from September 24, 2015 through
              February 14, 2017. Dkt. 11-15 at pp. 2-21, R. 601-17.
          •   Dr. Bannec’s detailed medical source statement, which provides his
              medical opinion with respect to numerous limitations consistent with a
              less-than-sedentary RFC, and which, even if considered only in part,
              precludes employment according to the vocational expert at the
              hearing.

[Dkt. 11-15 at pp. 30-33, R. 629-29; Testimony at Dkt. 11-2 at pp. 53-54, R. 52-53.]

      The Defendant responds by arguing that it was not error for the ALJ to rely

on the reviewing doctors’ opinions despite the fact that they did not review the new

records and MRI because Plaintiff did not provide any evidence that the reports

would have changed the doctors’ opinions.

      In Scheck v. Barnhart, the Seventh Circuit stated that although “it is true

that the ALJ has a duty to make a complete record, this requirement can

reasonably require only so much.” 357 F.3d 697, 702 (7th Cir. 2004). Leaning on

that decision, in Keys v. Berryhill, the Seventh Circuit stated “[i]f an ALJ were

required to update the record any time a claimant continued to receive treatment, a



                                          13
case might never end.” 679 F. App’x 477, 481 (7th Cir. 2017). However, in Moreno v.

Berryhill, the Seventh Circuit explained that “[a]n ALJ should not rely on an

outdated assessment if later evidence containing new, significant medical diagnoses

reasonably could have changed the reviewing physician’s opinion.” 882 F.3d 722,

728 (7th Cir. 2018). See Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016)

(remanding where a later diagnostic report “changed the picture so much that the

ALJ erred by continuing to rely on an outdated assessment”); Goins v. Colvin, 764

F.3d 677, 680 (7th Cir. 2014).

      In Goins, the Seventh Circuit held it to be error for the ALJ to have denied

the plaintiff disability benefits based on the unsound reasons provided by the ALJ.

After the State Agency physicians had conducted their medical records review, the

Plaintiff underwent an MRI exam that revealed that she had degenerative disc

disease, spinal stenosis, and a Chiari I malformation in her brain. Id. No medical

expert analyzed the MRI or opined as to its effect on the Plaintiff’s functional

limitations. The ALJ denied the Plaintiff’s request for benefits in part because she

accepted the consulting physicians’ conclusions, even though those physicians did

not examine the Plaintiff. As the Seventh Circuit concluded, “[f]atally, the

administrative law judge failed to submit that MRI to medical scrutiny, as she

should have done since it was new and potentially decisive medical evidence.” Id.

      In the present case, the ALJ relied on the opinions of two consulting, non-

examining State Agency physicians, Dr. Eskonen and Dr. Brill. [Dkt. 11-2 at 17 (R.

16).] These two physicians did not have access to updated diagnostic reports or



                                          14
medical diagnoses that was later submitted and the record does not show that any

medical expert analyzed the MRI which showed degenerative disk disease, annular

tears, moderate neuroforaminal narrowing, and possible nerve root impingement.

None of this evidence was submitted to medical scrutiny. Additionally, neither Dr.

Eskonen nor Dr. Brill examined Dianna; they only analyzed an incomplete medical

record to form their opinions. As the ALJ did in Goins, the ALJ here summarized

the results of the 2015 MRI without seeking assistance from a medical expert to

make a conclusion about Dianna’s disability status.

      Plaintiff argues that any of those pieces of evidence, individually or as a

whole, could alter the opinions of the State Agency physicians. Moreover, the ALJ

himself reviewed those pieces of subsequent medical evidence and recited parts of

them in his opinion, concluding that “the objective, imaging, clinical and laboratory

evidence does not demonstrate any injury or pathology that could have been

expected to prevent claimant from performing the limited range of light work set

forth above.” [Dkt. 11-2 at 19 (R. 18).] The evidence from the June 30, 2015 lumbar

spine MRI showed an annular fissure at L4-5; moderate neuroforaminal narrowing

at L3-4 and L4-5; and possible nerve root impingement at the L3 and L4 nerve

roots. [Dkt. 11-15 at 20-21 (R. 616-617).] The treatment notes of Dr. Bannec and Dr.

Poor both show that Plaintiff suffers from degenerative disc disease with lower back

pain. In Dr. Poor’s notes specifically, he indicated that Dianna had suffered from L-

5 radiculopathy and an L5-S1 disk herniation that for many years was treated




                                          15
previously by Dr. Tiwari, an observation that is echoed continuously through his

treatment of Dianna.

      Relying on the MRI, Dr. Bannec explained in his medical source statement

that in a competitive work situation, Dianna would need a job that permitted

shifting positions at will and would need unscheduled breaks for five to ten minutes

every hour due to pain and fatigue. He opined that Dianna was only capable of low

stress work and would be off task for about 75% of the work day. Dr. Bannec

concluded that Dianna would miss more than four days per month of work due to

her chronic back pain and depression. [Dkt. 11-15 at 30-34 (R. 626-30).] This

drastically changed the outdated assessment by Dr. Eskonen and Dr. Brill.

      The ALJ states findings in his opinion, but does not provide any analysis

from a medical expert as to how these medical records affect Plaintiff’s ability to

work and whether they individually, or as a whole, support a finding of disability.

The lumbar spine MRI and treatment notes from both Dr. Bannec and Dr. Poor

postdate Dr. Brill’s examination of Plaintiff’s medical records at the reconsideration

level. There are two years’ worth of treatment notes that have not been evaluated

and could have changed the State Agency physicians’ opinions. Thus, the ALJ

should have submitted the MRI and treatment notes to medical scrutiny before

making a conclusion about Dianna’s RFC limitations. Goins v. Colvin, 764 F.3d 677,

680 (7th Cir. 2014).

      The ALJ gave great weight to Dr. Eskonen and Dr. Brill, but gave little

weight to Dr. Fish, a consulting examining physician, because “[t]he MD . . .



                                          16
apparently accepted wholesale claimant’s subjective complaints about difficulties

with particular activities” and Dr. Fish’s “observations of claimant’s abnormal gait

and posture were not echoed in contemporaneous treatment notes.” [Dkt. 11-2 at 17

(R. 16).] At the end of his opinion, the ALJ states that “the [consulting non-

examining State Agency physicians] were consistent with the MD consultative

examiner’s findings and they were consistent with treatment documentation during

the period at issue, claimant’s reported activities, and the record as a whole.” [Dkt.

11-2 at 17-18 (R. 16-17).] Based on a review of the evidence, these statements are

not accurate.

      Plaintiff had no primary care doctor prior to 2015, so her medical records are

scant and the only contemporaneous treatment notes to which the ALJ could be

referring come from mid-2015 or later. Similar to Dr. Fish’s November 2014

observations, Dr. Poor’s examination of Plaintiff on November 12, 2015 shows that

her gait was antalgic. Dr. Poor’s notes consistently show that he recommended

surgery to address Dianna’s back pain, but that she did not want to pursue it due to

her heart condition. [Dkt. 11-15 at 2 (R. 598-611).] Dr. Poor was familiar with the

lumbar spine MRI which showed the annular tears, neuroforaminal narrowing, and

nerve impingement, and formed the basis of his diagnosis of degenerative disc

disease. All these findings were in line with Dr. Fish’s assessment of Dianna’s lower

back pain while walking on her heels and toes as well as her during her limited

squat. Additionally, they pursued alternative treatment options, such as physical




                                          17
therapy and narcotic medications, that helped alleviate the pain temporarily, but

never fixed the underlying issue.

      Dr. Bannec’s medical source statement is also in conflict with the ALJ’s

assessment of the medical record and Dianna’s restrictions. Dr. Bannec reviewed

the lumbar spine MRI and made the same findings as Dr. Poor, diagnosing Dianna

with degenerative disc disease. Dr. Bannec’s medical source statement provides, for

example, that in an eight-hour work day Plaintiff could stand for 20-30 minutes at

one time and could sit for 30 minutes at one time before needing to stand up, for a

total sitting time of 2 hours and a total standing time of 2 hours. [Dkt. 11-15 at 31

(R. 627).] This assessment is more in line with Dr. Fish’s November 2014

assessment.

      Dr. Fish was a State Agency physician who actually examined Dianna along

with her medical record. Dr. Fish concluded, similar to Dr. Bannec, that Dianna

would be able to stand and walk for at least two hours in an eight-hour workday.

[Dkt. 11-9 at 5 (R. 332).] With the information from both Dr. Fish and the MRI, Dr.

Bannec’s medical opinion as to how often Dianna could sit, stand, or walk

throughout the work-day was supported by the evidence. The ALJ instead decided

to base his opinion on Dr. Eskonen and Dr. Brill’s conclusions, even though they

had not reviewed the subsequent MRI and treatment notes.

      Although the ALJ bases his conclusions on the State Agency physicians’

opinions, the ALJ fails to engage with the evidence that does not support his

conclusions. “An ALJ has the obligation to consider all relevant medical evidence



                                          18
and cannot simply cherry-pick facts that support a finding of non-disability while

ignoring evidence that points to a disability finding.” Mischler v. Berryhill, 766 Fed.

App’x 369, 374 (7th Cir. 2019); See Myles v. Astrue, 582 F.3d 672, 678 (7th Cir.

2009). The ALJ’s opinion states a number of findings pulled from the medical

reports, but the ALJ’s opinion does not discuss the evidence that contradicts his

conclusion.

      Given that the medical evidence from 2015 to the present is substantial and

could change the opinions of the State Agency physicians, the ALJ made an

improper conclusion rooted in outdated assessments and without the assistance of a

medical expert. The newly submitted evidence could alter the opinions of the State

Agency physicians and needed to be submitted for medical scrutiny so that the ALJ

could properly assess Dianna’s medical condition, specifically her disability status,

to make a supported conclusion as to whether she was disabled at the time of her

onset date or date of last insured.

      The ALJ provided specific reasons for giving great weight to the opinions of

Dr. Eskonen and Dr. Brill, but those reasons were based on an incomplete

representation of the records that existed as of late 2014. Moreover, when presented

with subsequent medical evidence, including a lumbar spine MRI and neurosurgery

treatment notes, the ALJ did not submit that information to medical scrutiny and

instead based his conclusions about Dianna’s limitations on his own review of the

evidence. Without a proper analysis of the evidence in the record, the ALJ erred in

giving great weight to the State Agency physicians.



                                          19
                ii. Dr. Bannec- Treating Physician

      The Plaintiff argues that the ALJ improperly assigned limited weight to the

opinion of treating physician, Dr. Bannec, the only physician to provide a medical

opinion based on Dianna’s MRI results. The Defendant responds by arguing that

the ALJ properly considered and weighed Dr. Bannec’s opinion in conjunction with

the other medical opinions in the record.

      Based on the filing date of Dianna’s application, the treating physician rule

applies. Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018) (noting that the

treating physician rule applies only to claims filed before March 27, 2017). In Scott

v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011) (quoting 20 C.F.R. § 404.1527(c)(2)6),

the Seventh Circuit held that a “treating doctor’s opinion receives controlling weight

if it is ‘well-supported’ and ‘not inconsistent with the other substantial evidence’ in

the record.” See Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011); Campbell v.

Astrue, 627 F.3d 299, 306 (7th Cir. 2010).

      “If an ALJ does not give a treating physician’s opinion controlling weight, the

regulations require the ALJ to consider the length, nature, and extent of the

treatment relationship, frequency of examination, the physician’s specialty, the

types of tests performed, and the consistency and supportability of the physician’s

opinion.” Scott, 647 F.3d at 740 (citing Moss v. Astrue, 555 F.3d 556, 561 (7th Cir.

2009)); see 20 C.F.R. § 416.927(c). However, so long as the ALJ “minimally

articulates” his reasoning for discounting a treating source opinion, the Court must

uphold the determination. See Elder v. Astrue, 529 F.3d 408, 415-16 (7th Cir. 2008)



                                            20
(affirming denial of benefits where ALJ discussed only two of the relevant factors

laid out in 20 C.F.R. § 404.1527).

      Here, the ALJ offers:

      Limited weight was given to Dr. Bannec’s opinions, which were overly
      sympathetic to the patient. Dr. Bannec only began treating clamant about six
      months prior to the December 2015 last insured and his form statement
      significantly postdates that. Dr. Bannec’s contemporaneous treatment
      documentation records mostly normal examination findings, not findings
      supportive of such great restrictions on claimant’s lifting, sitting and
      standing throughout the work day.

      [Dkt. 11-2 at 19 (R. 18).]

      The ALJ does discuss two of the relevant regulatory factors, the length of the

treating relationship and the consistency and supportability of the physician’s

opinion, but the ALJ’s discussion of each does not equate to “good reasons.” “An ALJ

must offer ‘good reasons’ for discounting the opinion of a treating physician.” Scott,

647 F.3d at 739 (citing Martinez v. Astrue, 630 F.3d 693, 698 (7th Cir. 2011);

Campbell, 627 F.3d at 306). First, the ALJ’s suggestion that Dr. Bannec’s opinion is

overly sympathetic, which is to say that this treating physician might exaggerate

his patient’s symptoms and capabilities, is based on nothing but speculation and

cannot constitute a good reason for discounting Dr. Bannec’s opinion. See Rockwell

v. Saul, No. 18-2138, 2019 WL 3739810, at *4 (7th Cir. 2019) (the Court determined

that the ALJ’s conclusion that treating physicians lie about patients’ symptoms was

not supported by anything in the record and was based on speculation). Nothing in

the record supports this assertion; in fact, the opinions of Dr. Fish, the consulting

examining physician, and Dr. Poor, Dianna’s neurosurgeon, support Dr. Bannec’s



                                          21
work restrictions and medical conclusions. All three doctors determined that

Dianna’s back pain, inability to stand for significant periods, and overall health

affected her ability to work.

      The ALJ also concludes that Dr. Bannec’s contemporaneous treatment notes

do not support the restrictions assessed in his April 26, 2017 treating source

statement. [Dkt. 11-2 at 18-19 (R. 17-18).] “If an ALJ discounts a treating

physician’s opinion because it is inconsistent with the evidence, the ALJ must

explain the inconsistency.” See Stacy A. v. Berryhill, No. 17 C 6581, 2019 WL

1746207 (N.D. Ill. Apr. 18, 2019) (citing Frobes v. Barnhart, 467 F. Supp. 2d 808,

819 (N.D. Ill 2006). The fact that Dr. Bannec failed to mention in his treatment

notes the limitations that he included in the later source statement does not imply

that Dr. Bannec exaggerated in the latter. See Rockwell, 2019 WL 3739810, at *5 (it

was reversible error for the ALJ to discredit a treating physician’s statement on the

claimant’s limitations where the physician’s opinion was supported by the record

and no medical source opined that the listed restrictions were inconsistent with the

claimant’s condition).

      Moreover, no other medical source opined that Dr. Bannec’s listed restrictions

were inconsistent with Dianna’s complaints of pain. Instead, Dr. Poor concluded

that the Plaintiff suffered from a chronic back condition that may never be cured

and various doctors over the years attempted to treat Dianna’s pain through

physical therapy, steroid injections, and several different narcotic medications. Dr.

Bannec’s medical opinion had the further benefit of being based on the 2015 lumbar



                                          22
spine MRI. Furthermore, Dr. Fish, who did not have the benefit of reviewing

Dianna’s MRI or treatment records after November 2014, largely agreed with Dr.

Bannec’s conclusions and found the same functional limitations, such as only being

able to stand and walk for two hours in an eight-hour work day, in his examination

of her as well. [Dkt. 11-9 at 3-6 (R. 330-33).]

      The Plaintiff finally argues that it was not harmless error for the ALJ to give

limited weight to Dr. Bannec’s opinion because the vocational expert testified at the

hearing that a hypothetical person of Dianna’s age, education, and past vocational

history who needed to elevate their legs for five minutes of every hour to waist level

would be precluded from employment. [Dkt. 11-2 at 53-54 (R. 52-53).] In Dr.

Bannec’s medical source statement, he indicated that Dianna would need to have

her legs elevated straight out for at least 25% of the time during an eight-hour work

day. With a proper evaluation and weighing of Dr. Bannec’s medical opinion, the

ALJ may conclude that Dr. Bannec’s leg elevation assessment is proper and

supported. Accordingly, the Court cannot say that the ALJ’s error was harmless.

                iii. Dr. Fish- Consulting Examining Physician

      Lastly, the Plaintiff argues that the ALJ improperly dismissed Dr. Fish’s

opinion. Dr. Fish examined Dianna on request by the SSA on November 21, 2014.

The Defendant argues that the ALJ gave good reasons for discounting Dr. Fish’s

conclusions. 20 C.F.R 404.1527(c)(1) states that generally ALJs “give more weight to

the medical opinion of a source who has examined [a claimant] than to the medical

opinion of a medical source who has not examined [a claimant].” 20 C.F.R.


                                           23
404.1527(c)(1). In Gudgel v. Barnhart, the Seventh Circuit held that “[a]n ALJ can

reject an examining physician’s opinion only for reasons supported by substantial

evidence in the record; a contradictory opinion of a non-examining physician does

not, by itself, suffice.” 345 F.3d 467, 470 (7th Cir. 2003).

      Here, the ALJ explains his reasoning for giving limited weight to Dr. Fish’s

opinion:

      The undersigned gave limited weight to the opinions of this MD. The MD’s
      observations of the claimant’s abnormal gait and posture were not echoed in
      contemporaneous treatment notes. The MD apparently accepted wholesale
      claimant’s subjective complaints about difficulties with particular activities.

      [Dkt. 11-2 at 17 (R. 16).]

      The ALJ discounts the opinion of Dr. Fish because the observations reflecting

Dianna’s abnormal gait and posture were not echoed in contemporaneous treatment

notes. During this consultative visit, however, Dianna did not have a primary care

physician and, therefore, contemporaneous treatment notes would not exist. The

only contemporaneous treatment notes that the ALJ could be referencing come from

Dr. Bannec and Dr. Poor. During her September 2015 visit with Dr. Poor, Dianna’s

gait was normal, but two months later, during her November 2015 visit, Dr. Poor

noted that Dianna exhibited an antalgic gait. [Dkt. 11-15 at 2-7 (R. 598-03).] The

ALJ’s reason for discounting Dr. Fish’s medical opinion is incomplete at best.

      It appears the ALJ failed to address pieces of information that contradicted

his conclusion. Dr. Fish documented reduced pulses and reflexes in the Plaintiff’s

lower extremities, reduced forward flexion, and lower back pain with palpation. All

of these objective findings are supported by various contemporaneous treatment

                                            24
notes from Dr. Bannec and Dr. Poor. As noted previously, the opinions of the non-

examining physicians, Dr. Eskonen and Dr. Brill, contradict Dr. Fish’s opinion, but

they did not have the benefit of reviewing the subsequent medical evidence and

lumbar spine MRI. Because the records from both Dr. Bannec and Dr. Poor support

Dr. Fish’s findings, the contradicting opinions of Dr. Eskonen and Dr. Brill are not,

on their own, enough to justify the ALJ’s rejection of Dr. Fish’s opinion.

        While ALJs do not need to discuss every piece of evidence in the record, ALJs

are not permitted to ignore a line of evidence that undermines the conclusions

made, and the ALJ must trace the path of his reasoning and connect the evidence to

his findings and conclusions. Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012). The

ALJ here did not create a logical bridge between the evidence and his conclusions

and, therefore, his decision to give limited weight to Dr. Fish’s medical opinion was

not supported by the evidence in the record.


   V.      CONCLUSION

        The ALJ here did not properly weigh the medical opinions of the treating,

examining, and non-examining physicians in the record. The ALJ did not provide

adequate reasoning for discounting the opinions of the treating and examining

physicians, while crediting the opinions of the non-examining State Agency

physicians. For these reasons, the Court REVERSES and REMANDS the ALJ’s

decision denying Plaintiff benefits. Final judgment will issue accordingly.

        So ORDERED.

        Date: 8/29/2019

                                          25
Distribution:

All ECF-registered counsel of record.




                                        26
